         Case 3:19-cv-00437-BAJ-RLB    Document 25    04/30/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


JESSICA ABBATE, ET AL.                                            CIVIL ACTION

VERSUS

ELEPHANT INSURANCE                                      NO.: 19-000437-BAJ-RLB
COMPANY, ET AL.


                              RULING AND ORDER

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 24) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses Plaintiffs’ Motion for Remand (Doc. 17). The Magistrate

Judge recommended that the Court grant the motion and remand the matter to the

Twenty-Third Judicial District Court for the Parish of Ascension because the

removing Defendants failed to meet their burden of establishing complete diversity.

Doc. 24 at p. 7.

       The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. §636(b)(1), they had fourteen days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.

        Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and




23rd JDC - Certified                     1
Jury
       Case 3:19-cv-00437-BAJ-RLB      Document 25       04/30/20 Page 2 of 2



Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT   IS   ORDERED        that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 24) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that the Plaintiffs’ Motion to Remand

(Doc. 17) is GRANTED.

      IT IS FURTHER ORDERED that this matter is remanded to the

Twenty-Third Judicial District Court for the Parish of Ascension.


                               Baton Rouge, Louisiana, this 29th day of April, 2020



                                      _____________________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                            2
